DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 Response to Amendment
The amendments filed 3/14/2022 have been accepted. Claims 1, 3-6, 10-12, 15-17, 19, and 20 are still pending. Claims 1, 12, 15, 16, and 19 are amended. Claims 7-9 and 18 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 12/14/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The newly submitted title is still not descriptive of what the invention actually is.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2021/0011842, hereafter referred to as Lee) in view of Yum et al. (US PGPub 2015/0268860, hereafter referred to as Yum) in view of Nicholson et al. (US Patent 7,620,773, hereafter referred to as Nicholson) in view of Watanabe (US PGPub 2014/0244907).
Regarding claim 1, Lee teaches a storage device, comprising: a nonvolatile memory device including a non-pinned buffer area and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (buffer area, pinning is not discussed as being used in this particular system making it a non-pinned buffer area) and MLC area (user storage area)), and a controller configured to receive a first write command, which is received from the host, including a first logical block address from a host device, to receive first data corresponding to the first logical block address in response to the first write command, and to store the first data in the nonvolatile memory device (Paragraph [0033]-[0034], describes the write commands which include logical addresses that are mapped to physical addresses in the memories in response to receiving a write command from the host), the controller stores the first data in one of the non-pinned buffer area based on information indicating the non-pinned buffer area, wherein, when the first write command, which is received from the host, does not include the information, the controller stores the first data in the user storage area (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (non-pinned buffer area) as opposed to the user storage area. Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system. This means that there is some kind of information in the commands themselves so that the turbo writes can be distinguished from the normal writes and the absence of that turbo write indicator means the write is a normal one to be done to the MLC area), and wherein each of the buffer area includes memory cells each configured to store "n" bits (n being a positive integer), and the user storage area includes memory cells each configured to store "m" bits (m being a positive integer greater than n) (Fig. 5 and Paragraphs [0030], as stated previously the memory  can be divided into an SLC area (non-pinned buffer area) and an MLC area (user storage area). SLC cells can store 1 bit (n bits) while the MLC can store 2 bits (m bits > n bits)). Lee does not teach when the first write command includes second area information, the controller stores the first data in the pinned buffer area, and wherein the controller is further configured to: flush data stored in the pinned buffer area to the user storage area in response to a flush request from the host device: and flush data stored in the non-pinned buffer area to the user storage area according to a flush policy.
Yum teaches when the first write command includes second area information indicating the second area, the controller stores the first data in the second area (Paragraph [0063], describes migration and garbage collection commands that can move data from one region to another which means they would include area information in regards to where the data is to be read from and written to), wherein the first area information or the second area information is included in a "Flags" field of the command or a "GROUP NUMBER" field (Paragraph [0063], while there is no explicit mention of a “GROUP NUMBER” field there is an equivalent field present that contains the area information). Since both Lee and Yum teach writing data to regions in memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee to include area information in the write commands as taught in Yum to obtain the predictable result of when the first write command includes second area information, the controller stores the first data in the second area. Lee and Yum do not teach the second area being a pinned buffer area, wherein the first write command is a command universal flash storage protocol information unit (UPIU) including a first write command descriptor block,  wherein the second area information is a first value of the “Flags” field or the "GROUP NUMBER" field that indicates the area set by the host is the pinned buffer area, and the first area information is a second value of the "Flags" field or the "GROUP NUMBER" field that indicates the area set by the host is the non-pinned buffer area, and wherein the controller is further configured to: flush data stored in the pinned buffer area to the user storage area in response to a flush request from the host device: and flush data 
Nicholson teaches a non-pinned buffer area, a pinned buffer area (Abstract and Col. 12 lines 5-55, states that data can be pinned or not pinned in the cache (buffer). The area occupied by the pinned data can be considered the pinned area and the area occupied by the non-pinned data can be considered the non-pinned area), and wherein the controller is further configured to: flush data stored in the pinned buffer area to the user storage area in response to a flush request from the host device: and flush data stored in the non-pinned buffer area to the user storage area according to a flush policy (Abstract and Col. 12 lines 5-55, Pinned data cannot be flushed unless directed by the operating system (in response to a flush request from the host) to do so while unpinned data can be flushed by the controller itself (flush policy)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Yum to use the pinning and flushing methods of Nicholson with the turbo buffer area (thereby creating a pinned and non-pinned buffer area) so as to improve the read/write performance (Nicholson, Abstract). Lee, Yum, and Nicholson do not teach wherein the first write command is a command universal flash storage protocol information unit (UPIU) including a first write command descriptor block,  wherein the second area information is a first value of the “Flags” field or the "GROUP NUMBER" field that indicates the area set by the host is the pinned buffer area, and the first area information is a second value of the "Flags" field or the "GROUP NUMBER" field that indicates the area set by the host is the non-pinned buffer area.
Watanabe teaches wherein the first write command is a command universal flash storage protocol information unit (UPIU) including a first write command descriptor block (Fig. 2 and Paragraphs [0039]-[0041] and Paragraph [0043], states that the host write and read commands are sent using the USF standard referred to as UPIU which would include a write descriptor block), wherein the second area information is a first value of the “Flags” field or the "GROUP NUMBER" field that indicates the area set by the host, and the first area information is a second value of the "Flags" field or the "GROUP NUMBER" field that indicates another area set by the host (Fig. 2 and Paragraphs [0042]-[0045], show the structure of a UPIU command which includes all the information that is needed to define a command which includes fields for storing address information. Paragraph [0058]-[0060], describes the information that is extracted from the UPIU which includes a group number as well as address information meaning that information is stored in one of the fields of the UPIU command). Since both Lee/Yum/Nicholson and Watanabe teach sending requests from the host to the memory device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute protocol of Lee, Yum, and Nicholson with that of Watanabe to obtain the predictable result of wherein the first write command is a command universal flash storage protocol information unit (UPIU) including a first write command descriptor block, wherein the second area information is a first value of the “Flags” field or the "GROUP NUMBER" field that indicates the area set by the host is the pinned buffer area, and the first area information is a second value of the "Flags" field or the "GROUP NUMBER" field that indicates the area set by the host is the non-pinned buffer area. 
Regarding claim 10, Lee, Yum, Nicholson, and Watanabe teach all the limitations of claim 1. Watanabe further teaches wherein the controller transfers a ready to transfer (RT) universal flash storage protocol information unit (UPIU) to the host device and receives a DATA OUT UPIU including the first data from the host device (Fig. 3 and Paragraph [0040] and [0047], show the sequence of communications between the host and memory device when a write is performed which includes the sending of a Ready to Transfer and a response of a Data OUT UPIU). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Lee, Yum, Nicholson, and Watanabe teach all the limitations of claim 1. Lee further teaches receive a first read command including a first logical block address from the host device, read the first data by performing a first read operation on the first area or the second area when the first area are present in the first area or the second area, and performing a second read operation on the third area when the first data is present in the third area (Paragraph [0027] and [0030], states that the host can send read operations to the memory and data can be returned in response to those read operations. Paragraph [0051], states that requests with logical addresses can be received and that those logical addresses can be translated into physical addresses. Depending on which area the corresponding physical address is in will determine which area the data is read out of), and wherein the first read operation is faster than the second read operation (Paragraph [0030], the first and second areas operate as SLC and the third area operates as MLC. Since the MLC requires more sophisticated program and read operations (second read operation) than SLC the read operations to MLC will take longer than the reads to SLC blocks). Watanabe further teaches transferring the read first data to the host device through a DATA IN universal flash storage protocol information unit (UPIU) (Fig. 4 and Paragraph [0048], show the procedure for performing a read operation which will use DATA IN UPIU). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 19 and 20, claims 19 and 20 are the method claims associated with claims 1, 10, and 11. Since Lee, Yum, Nicholson, and Watanabe teach all the limitations of claims 1, 10, and 11, they also teach all the limitations of claims 19 and 20; therefore the rejection to claims 1, 10, and 11 also apply to claims 19 and 20.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Yum, Nicholson, and Watanabe as applied to claims 1 above, and further in view of Nagarajan et al. (US PGPub 2019/0056886, hereafter referred to as Nagarajan).
Regarding claim 3, Lee, Yum, Nicholson, and Watanabe teach all the limitations of claim 1. Lee, Yum, Nicholson, and Watanabe do not teach wherein the 
Nagarajan teaches wherein the controller is further configured to enable or disable a turbo write function in response to a turbo write function enable request from the host device (Paragraphs [0014] and [0024], states that the host can enable or disable the use of a buffer region that writes will be directed to. While not explicitly called turbo writes the enabling of the SLC buffer region is the same as the turbo writes of the instant application and reference Lee as the turbo writes are writes directed to an SLC region in the memory so as to increase the speed of the memory). Since both Lee/Yum/Nicholson/Watanabe and Nagarajan teach the use of an SLC region as a buffer area it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee, Yum, Nicholson, and Watanabe to include an enable and disable function in regards to a dynamic SLC buffer area in the memory as taught in Nagarajan to obtain the predictable result of wherein the controller is further configured to enable or disable a turbo write function in response to a turbo write function enable request from the host device.
Regarding claim 4, Lee, Yum, Nicholson, Watanabe, and Nagarajan teach all the limitations to claim 3. Watanabe further teaches wherein various requests are received through a query request universal flash storage protocol information unit (UPIU) from the host device (Paragraphs [0039]-[0041], states that the host commands are sent using the USF standard referred to as UPIU). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 5, Lee, Yum, Nicholson, Watanabe, and Nagarajan teach all the limitations to claim 3. Nagarajan further teaches wherein, when the turbo write function is disabled, the controller stores the first data in the user storage area (Paragraph [0019], states the memory can be divided up into three regions, one of which is the DSLC region which can act as an SLC cache or as the XLC region (main storage area). Paragraph [0021], states that if the capacity of the XLC region is shrinking parts of the DSLC region can be converted to XLC until the DSLC is disabled completely meaning it is fully acting as XLC (which would be the third area)). Yum teaches the write command including the first area information or second area information (Paragraph [0063], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 6, Lee, Yum, Nicholson, Watanabe, and Nagarajan teach all the limitations to claim 3. Nagarajan further teaches wherein when the turbo write function is enabled and the first write command does not include the first area information and the second area information, the controller stores the first data in the pinned buffer area (Paragraph [0027], states that the host can use the dynamic portion of the cache for various things such as pinning data (making it a pinned buffer area) or as a method to keep hot data in a faster memory region which does not require information specifying an area as the determining factor of where to store the data). The combination of and reason for combining are the same as those given in claim 1.

Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Madabhushi (US PGPub 2019/0332298) in view of Nicholson in view of Watanabe.
Regarding claim 12, Lee teaches a storage device, comprising: a nonvolatile memory device including a non-pinned buffer area and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (buffer area, pinning is not discussed as being used in this particular system making it a non-pinned buffer area) and MLC area (user storage area)), wherein the controller is further configured to receive a first write command including a first logical block address from the host device (Paragraph [0033]-[0034], describes the write commands which include logical addresses that are mapped to physical addresses in the memories in response to receiving a write command from the host), and to store first data corresponding to the first logical block address in the assigned area (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (buffer area) as opposed to the third area. Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system), wherein each of the buffer area includes memory cells each configured to store "n" bits (n being a positive integer), and the user storage area includes memory cells each configured to store "m" bits (m being a positive integer greater than n) (Fig. 5 and Paragraphs [0030], as stated previously the memory can be divided into an SLC area (first and second) and an MLC area (third area). SLC cells can store 1 bit (n bits) while the MLC can store 2 bits (m bits > n bits)). Lee does not teach a pinned buffer area, a controller configured to receive a first command including a first logical block address range and first range area information from a host device, and to assign an area corresponding to the first range area information from among the non-pinned buffer area, the pinned buffer area, and the user storage area to the first logical block address range in response to the first command, and wherein the first logical block address is included in the first logical block address range, wherein the first command is a first command universal flash storage protocol information unit (UPIU) including a first write command descriptor blocks wherein the first range area information is included in a "GROUP NUMBER" field of the first write command descriptor block or a "Flags" field of the first command UPIU, wherein the first range area information is a first value of the "Flags" field or the "GROUP NUMBER' field that indicates the area set by the host is one of the non-pinned buffer area, the pinned buffer area, and the user storage area, wherein the controller is further configured to: flush data stored in the pinned buffer area to the user storage area in response to a flush request from the host device; and flush data stored in the non-pinned buffer area to the user storage area according to a flush policy.
Madabhushi teaches a controller configured to receive a first command from a host, the first command including a first logical block address range and first range area information from a host device indicating one of a first area a second area, and a third area, and to assign an area corresponding to the first (Abstract and Paragraph [0041], states that a host device may set up logical partitions (logical address ranges) in an SSD. These partitions can be set up using and SLC area, MLC area, and TLC area (first, second, and third area). Paragraph [0020] states that reads and write commands can be received and Paragraph [0026]-[0027] states that logical address tables can be set up for each area meaning when a read or write is received it would have an address that relates to one of those tables and indicates which area the data is in). Since both Lee and Madabhushi teach an SSD with multiple areas it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee to have the host send a command with a range of logical addresses to the memory controller as taught in Madabhushi to obtain the predictable result of a controller configured receive a first command from a host, the first command including a first logical block address range and first range area information from a host device indicating one of a first area a second area, and a third area, and to assign an area corresponding to the first range area information from among the first area, the second area, and the third area to the first logical block address range in response to the first command, and wherein the first logical block address is included in the first logical block address range (since the preceding write command will now be directed to one of the host made partitions). Lee and Madabhushi do not teach the wherein the first command is a first command universal flash storage protocol information unit (UPIU) including a first write command descriptor blocks wherein the first range area information is included in a "GROUP NUMBER" field of the first write command descriptor block or a "Flags" field of the first command UPIU, wherein the first range area information is a first value of the "Flags" field or the "GROUP NUMBER' field that indicates the area set by the host is one of the non-pinned buffer area, the pinned buffer area, and the user storage area.
Nicholson teaches a non-pinned buffer area, a pinned buffer area (Abstract and Col. 12 lines 5-55, states that data can be pinned or not pinned in the cache (buffer). The area occupied by the pinned data can be considered the pinned area and the area occupied by the non-pinned data can be considered the non-pinned area), and wherein the controller is further configured to: flush data stored in the pinned buffer area to the user storage area in response to a flush request from the host device: and flush data stored in the non-pinned buffer area to the user storage area according to a flush policy (Abstract and Col. 12 lines 5-55, Pinned data cannot be flushed unless directed by the operating system (in response to a flush request from the host) to do so while unpinned data can be flushed by the controller itself (flush policy)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Madabhushi to use the pinning and flushing methods of Nicholson with the turbo buffer area (thereby creating a pinned and non-pinned buffer area) so as to improve the read/write performance (Nicholson, Abstract). Lee, Madabhushi, and Nicholson do not teach wherein the first command is a first command universal flash storage protocol information unit (UPIU) including a first write command descriptor blocks wherein the first range area information is included in a "GROUP NUMBER" field of the first write command descriptor block or a "Flags" field of the first command UPIU, wherein the first range area information is a first value of the "Flags" field or the "GROUP NUMBER' field that indicates the area set by the host is one of the non-pinned buffer area, the pinned buffer area, and the user storage area.
Watanabe teaches wherein the first write command is a command universal flash storage protocol information unit (UPIU) including a first write command descriptor block (Fig. 2 and Paragraphs [0039]-[0041] and Paragraph [0043], states that the host write and read commands are sent using the USF standard referred to as UPIU which would include a write descriptor block), wherein the first command is a first command universal flash storage protocol information unit (UPIU) including a first write command descriptor blocks wherein the first range area information is included in a "GROUP NUMBER" field of the first write command descriptor block or a "Flags" field of the first command UPIU, wherein the first range area information is a first value of the "Flags" field or the "GROUP NUMBER' field that indicates the area set by the host is one of a first area, second area, and third area (Fig. 2 and Paragraphs [0042]-[0045], show the structure of a UPIU command which includes all the information that is needed to define a command which includes fields for storing address information. Paragraph [0058]-[0060], describes the information that is extracted from the UPIU which includes a group number as well as address information meaning that information is stored in one of the fields of the UPIU command). Since both Lee/Madabhushi /Nicholson and Watanabe teach sending requests from the host to the memory device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute protocol of Lee, Madabhushi, and Nicholson with that of Watanabe to obtain the predictable result of wherein the first command is a first command universal flash storage protocol information unit (UPIU) including a first write command descriptor blocks wherein the first range area information is included in a "GROUP NUMBER" field of the first write command descriptor block or a "Flags" field of the first command UPIU, wherein the first range area information is a first value of the "Flags" field or the "GROUP NUMBER' field that indicates the area set by the host is one of the non-pinned buffer area, the pinned buffer area, and the user storage area.
Regarding claim 15, Lee, Madabhushi, Nicholson, and Watanabe teach all the limitations of claim 12. Watanabe further teaches wherein the first write command is a second command UPIU including a second write command (Fig. 2 and Paragraphs [0039]-[0041] and Paragraph [0043], states that the host write and read commands are sent using the USF standard referred to as UPIU which would include a write descriptor block. This descriptor block is used to identify the type of write operation to be performed). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 16, Lee, Madabhushi, Nicholson, and Watanabe teach all limitations of claim 15. Watanabe further teaches wherein the first logical block address range is included in a "LOGICA L BLOCK ADDRESS" field and a "TRANSFER LENGTH" field of the first write command descriptor block, and (Fig. 2 and Paragraphs [0042]-[0045], show the structure of a UPIU command which includes all the information that is needed to define a command which includes fields for storing address information.). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 17, Lee, Madabhushi, Nicholson, and Watanabe teach all limitations of claim 15. Watanabe further teaches wherein the controller is further configured to: transfer a first response UPIU to the first command to the host device without a data exchange with the host device after receiving the first command; and transfer a ready to transfer (RTT) UPIU to the host device after receiving the first write command and transfer a second response UPIU to the first write command to the host device after receiving a DATA OUT UPIU including the first data from the host device (Fig. 3 and Paragraph [0040] and [0047], show the sequence of communications between the host and memory device when a write is performed which includes first sending a write command UPIU without data, then a response of a Ready to Transfer, and a response of a Data OUT UPIU). The combination of and reason for combining are the same as those given in claim 12.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. While the initial references that were used to reject the independent claims (Lee, Madabhushi, Yum, and Nicholson) in the Final rejection mailed 12/14/2021 do not teach the amended limitations to the claims, the reference Watanabe that was originally used to help reject canceled claims 7-9 and 18 do teach the amended limitations as those limitations were originally present in the now canceled claims. The rejections to the independent claims have been updated to incorporate Watanabe to help teach the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132